DETAILED ACTION

This communication is in response to Application No. 17/239,277 filed on 4/23/2021.  The amendment presented on 8/18/2022, which amends claims 1-3, 5-7, 9-13, 15-17, and 19-20, is hereby acknowledged. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2022 is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, 13-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (hereinafter Kaplan)(US 2017/0063681) in view of Francisco et al. (hereinafter Francisco)(US 2006/0285489).
Regarding claims 1, 11, and 20, Kaplan teaches as follows:
a first router (interpreted as an augmented IP router 1 (hereinafter AIPR 1) 408 in figure 4) of a plurality of routers of a network (AIPRs and routers in figure 4), the first router comprising: 
processing circuitry; and a memory operably coupled to the processing circuitry and comprising instructions configured to cause the processing circuitry to (an AIPR 800 and all or a portion of its components 802-824 may be implemented by a processor executing instructions stored in a memory, hardware, firmware or combinations thereof, see, para. [0127] and figure 8): 
receive a session between a client device and a network service instance hosted by a server (a source client node 426 (equivalent to applicant’s client device) initiates a session with a destination service node 428 (equivalent to applicant’s server). For example, the source client 426 may request a web page, and the destination service node 428 may include a web server, see, para. [0073]), the session comprising a forward packet flow (interpreted packet from the source client node toward destination service)(at 1102, an intermediate node obtains a lead packet of a plurality of packets in a session, see, para. [0120] and figure 11) and a reverse packet flow (interpreted as backward packet from the destination service to the source client node)(at 1114, a backward message (e.g., a packet, referred to as a “backward packet”) is received through an electronic input interface of the intermediate node, see, para. [0122] and figure 11), and wherein the network connects the client device to the network service instance (the source client 426 may request a web page, and the destination service node 428 may include a web server, see, para. [0073]);
forward, along the first path, network traffic for the session between the client device and the network service instance (This information is used to forward subsequent packets, from waypoint to waypoint, forward to the destination service 428, along the same path as the lead packet, see, para. [0082] figure 4), the forwarding including modifying a first packet of at least one of the forward packet flow and the reverse packet flow of the session (AIPR 1 408 modifies the lead packet to indicate the lead packet has been handled by an AIPR. In some embodiments, the AIPR 1 408 stores the unique identifier of the session and, if not included in the unique identifier, the AIPR's network address in the packet to produce a modified lead packet, see, para. [0077] and figure 4) to include: 
a header comprising a source address of the first router and a destination address of a second router of the plurality of routers along the first path or the second path (each waypoint AIPR identifies packets associated with a session using a 5-tuple of information including a source address, a source port number, a destination address, a destination port number, and a protocol identifier, see, para. [0129] and figure 9); and 
a portion of metadata specifying a session identifier for the session (a session identification column 902 includes sub-columns for the source client 904 and the destination service 906, see, para. [0104] and figure 9).
Kaplan also teaches that conventional router only looks at the Layer 3 addresses to make a forwarding decision, plus optionally other information in the head for hints, such as quality of service (QoS) requirements (see, para. [0054]). 
Kaplan does not explicitly teach of selecting a path based on measured establishment of the session to obtain metrics related to the establishment of the session (Examiner interpreted as an information about previously established sessions).
Francisco teaches as follows:
at step 502, the PMA 160M operates in conjunction with the associated learning agent 170M of the convergence enabled end-user device 110 to select optimal network conditions to establish the service session, based on current context and previous service establishment knowledge stored in the knowledge database 182M. Regarding the current context, the PMA 160M checks current network conditions, such as whether a carrier is out of range or unavailable, power levels, bandwidth available, capabilities of the convergence enabled end-user device, among other network conditions. Regarding previously established sessions, the PMA 160M utilizes the learning agent 170M to determine which quality/performance levels associated with particular paths, nodes, links, and other network elements during previous sessions (see, para. [0060] and figure 5)(equivalent to applicant’s measuring establishment of the session to obtain metrics related to the establishment of the session);
each performance/quality metric has an associated threshold value that is predefined to provide demarcation between satisfactory or unsatisfactory operating conditions (see, para. [0048]); and
at step 518, the data center and NOC update the raw data databases with current service performance metrics, and at step 520, the convergence enabled end-user device, data center, and NOC update their respective knowledge databases 182. Thus, the measured metrics from the user's current session are synthesized by the learning agents 170 at each network element to update the learned knowledge databases 182. For example, if the service quality was satisfactory during the session, then the learning agents update their learned databases to store information, such as the session time, user, session access medium (i.e., path), and other session parameters associated with the user's session (see, para. [0067] and figure 5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan with Francisco to include the learned knowledge database storing previous service establishment knowledge as taught by Francisco in order to efficiently provide optimal network services (equivalent to applicant’s path)(see, para. [0017]) based on the current context and previous service establishment knowledge stored in the knowledge database.
Regarding claims 3 and 13, Francisco teaches as follows:
a performance monitoring agent is also utilized in conjunction with an intelligent agent. The intelligent performance monitoring agent consists of the ability to learn from previous network events and measured characteristics, and is able to provide optimal network services (e.g., a communications path) to the end-users. In one embodiment, the intelligent agent and performance monitoring agent collectively determine the optimal network services based on the past acquired knowledge/learnings (history) and current network conditions (equivalent to applicant’s state of the session)(see, para. [0017]); and
the measured metrics from the user's current session are synthesized by the learning agents 170 at each network element to update the learned knowledge databases 182. For example, if the service quality was satisfactory during the session, then the learning agents 170 update their learned databases 182 to store information, such as the session time, user, session access medium (i.e., path), and other session parameters associated with the user's session. (see, para. [0067]).
	Therefore, they are rejected for similar reason as presented above. 
Regarding claims 4 and 14, Kaplan teaches as follows:
wherein the session comprises a Transmission Control Protocol (TCP) session (some of these techniques are protocol-specific. For example, a TCP session is initiated according to a well-known three-part handshake involving a SYN packet, a SYN-ACK packet and an ACK packet, see, para. [0096]).
Regarding claims 6 and 16, Francisco teaches as follows:
the performance/quality measurements include determining signal-to-noise ratio (S/N), bit error rate (BER), signal power level, latencies, network element and service reliability, network element and link utilization, among other measurements (see, para. [0038]). 
Therefore, they are rejected for similar reason as presented above. 
Regarding claims 8 and 18, Kaplan teaches as follows:
the modified lead packet is forwarded to the next node though an intermediate node electronic output interface to the IP network, the electronic output interface being in communication with the IP network. In accordance with another exemplary embodiment of the invention, an intermediate routing device is configured to direct packets of a session from an originating node toward a destination node in an IP network. The intermediate routing device includes a plurality of communication interfaces for sending and receiving IP packets over an IP network (see, para. [0010]-[0011]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan in view of Francisco to include multiple output communication interfaces in order to quickly forward current traffic to the other network or path.
Regarding claim 9, Kaplan in view of Francisco teaches similar limitations as presented above in the rejections regarding claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (hereinafter Kaplan)(US 2017/0063681) in view of Francisco et al. (hereinafter Francisco)(US 2006/0285489), and further in view of Zahemszky et al. (hereinafter Zahemszky)(US 2019/0021065).
Regarding claims 2 and 12, Kaplan in view of Francisco does not teach the time to establish the session.
Zahemszky teaches as follows:
the page download time an important metric, which is typically affected by the session establishment time of the TCP sessions (see, para. [0115])(equivalent to applicant’s time to establish the session).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan in view of Francisco with Zahemszky to include session establishment time as a session establishment metrics in order to efficiently establish a session. 

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (hereinafter Kaplan)(US 2017/0063681) in view of Francisco et al. (hereinafter Francisco)(US 2006/0285489), and further in view of Fagan (US 2021/0144050)
Regarding claims 5, 7, 15, and 17, Kaplan in view of Francisco teaches all limitations as presented above except for the SLA requirement nor blackholing.
Fagan teaches as follows:
network performer 220 may receive and analyze traffic received and/or transmitted by, and/or destined to SGW 210. For example, network performer 220 may analyze performance metric information relating to user plane traffic, such as latency, packet error rate, packet drop rate (equivalent to applicant’s blackholing of network traffic ), reliability, bit rates, throughput, jitter, traffic class, round trip time (RTT), and/or other quality of service (QoS), service level agreement (SLA), key performance indicators (KPIs), Quality of Experience (QoE) parameters and values (see, para. [0049] and figure 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan in view of Francisco with Fagan to include the well-known performance metric information including packet drop rate and SLA as taught by Fagan in order to efficiently analyze traffic.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (hereinafter Kaplan)(US 2017/0063681) in view of Francisco et al. (hereinafter Francisco)(US 2006/0285489), and further in view of Atlas et al. (hereinafter Atlas)(US 2013/0286846).
Regarding claims 10 and 19, Kaplan in view of Francisco teaches all limitations as presented above except for load balancing feature of the router.
Atlas teaches as follows:
router 28 employs equal-cost multipath (ECMP) routing techniques to distribute network traffic load over multiple equal-cost paths through the network (see, para. [0054] and figure 2); and 
source router 212 computes an amount of bandwidth associated with each of a plurality of selected paths between source router 212 and destination router 214, and load-balances traffic proportionally to each next-hop based upon the computed amounts of bandwidth to be sent to that next-hop for the paths (see, para. [0089] and figure 7).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan in view of Francisco with Atlas to include the equal-cost multipath (ECMP) routing techniques as taught by Atlas in order to efficiently distribute network traffic load over multiple paths. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
October 14, 2022